department of the treasury internal_revenue_service washington d c oe l ef ea government rietities division dec uil no legend taxpayer a amount c amount d date date plan x ray dear this is in response to your letter dated date supplemented by correspondence dated date arid date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 a of the internal_revenue_code the cade under penalty of perjury taxpayer a submits the following facts and fepresentations in support of the ruling_request taxpayer a age received a distribution totaling amount d from plan x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to plan x's failure to provide proper written notice regarding the rollover rules and tax consequences of plan x distributions as required under sec_402 of the gode ‘taxpayer a's former husband was a participant in plan x a plan that is treated as a qualified_plan under sec_7701 of the code as a result of a divorce settlement taxpayer a was entitled to receive a distribution from plan x taxpayer a represents that at the time the agreement was negotiated she was advised to establish an individual_retirement_account ira and that the transfer of assets would be accomplished through a direct trustee to trustee transfer on date taxpayer a established ira y on or about date taxpayer a received a check for amount c amount d less federal_income_tax withholding from plan x taxpayer a asserts that she did not receive written notice regarding the rollover rules and tax consequences of plan x distributions with the check as required under sec_402 of the code taxpayer a further represents that she made repeated attempts to contact her financial advisor following her receipt of the check from plan x but was not able to discuss with him how to proceed with the check until after the 60-day period had expired taxpayer a represents that she had limited experience dealing with her own financial affairs documentation submitted with this letter_ruling request is consistent with taxpayer a’s representations based on the facts and representations taxpayer a requests that the interna revenue service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d from plan x sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distribute by an employees’ trust described in sec_401 which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distribute in which distributed under sec_72 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 c a states that such rollover must be accomplished within days following the day on which the distribute received the property an individual_retirement_arrangement ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day rollover requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code a4 sec_401 a xa of the code provides the rules for governing direct transfers of eligible rollover distributions sec_401 of the code provides that for purposes of cade sec_401 a the term eligible_retirement_plan generally has the meaning given such term by sec_402 8xb pursuant to sec_402 b an ira is an eligible_retirement_plan thus a direct transfer defined an ira in code sec_401 may be made to sec_1_401_a_31_-1 of the income_tax regulations question and ‘ answer-15 provides in relevant part that an eligible rollover described in code sec_401 a is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities sec_402 of the code requires the plan_administrator to provide a written notice to recipiénts of distributions eligible for rollover treatment this notice must explain the provisions under which the recipient may have the distribution directly transferred to another eligible_retirement_plan must explain that the withholding of tax on the distribution is required if transferred to another eligible_retirement_plan and must explain that the recipient will not be subject_to tax if the distribution is transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution it is not directly revproc_2003_16 2003_4_irb_359 date provides that in determining whether fo grant a waiver of the 60-day rollover fequirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a demonstrates that plan x did not provide taxpayer a with proper notice of the 60-day rollover rule as required under sec_402 of the code and that taxpayer a’s attempts to obtain advice as to how to proceed were unsuccessful as a result the failure to deposit amount d into ira y within the 60-day period was beyond the reasonable control of taxpayer a therefore pursuant to sec_402 c b of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of amount d from plan x to ra y taxpayer a is granted a period of days from the issuance of this ruling letter to deposit amount d into ira y or some other eligible rollover ira provided all other requirements of sec_402 of the code except the day rollover requirement are met with respect to such contribution the transaction will be considered a valid rollover within the meaning of sec_402 c of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact i d no or fax please address ail correspondence to se t ep ra t4 wn atte sincerely yours aden bo lie oe donzelt h littlejohn manager employee_plans technical group ‘ enclosures deleted copy of ruling letter notice of intention to disclose
